Citation Nr: 0209087	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  97-27 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits, to include 
on an extraschedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(2) (2001).



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to July 1966.  He has been represented throughout his appeal 
by the Maryland Veterans Commission.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the Baltimore, Maryland Regional Office (RO), which 
denied the veteran's claim of entitlement to a permanent and 
total disability rating for pension purposes.  The notice of 
disagreement with that determination was received in August 
1997.  The statement of the case was issued in September 
1997, and the substantive appeal was received in September 
1997.  VA compensation examinations were conducted in 
February, March and April 2001.  A supplemental statement of 
the case was issued in March 2002.  The appeal was received 
at the Board in June 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was born in October 1942.  He has a high 
school education, and has occupational experience as a 
janitor and laborer; he reportedly last worked in December 
2000.  

3.  The veteran's non-service-connected disabilities consist 
of diabetes mellitus, rated as 10 percent disabling; status 
post ligament damage to the left shoulder, rated as 0 percent 
disabling; benign prostatic hypertrophy, rated as 0 percent 
disabling; adjustment disorder, rated as 0 percent disabling; 
and sebaceous cyst, rated as 0 percent disabling.  The 
combined evaluation for the veteran's nonservice-connected 
disabilities is 10 percent.  

4.  Alcohol dependence (in remission) is a disorder that is 
the result of the veteran's own willful misconduct.  

5.  The veteran does not have permanent loss of both hands, 
or of both feet, or of one hand and one foot, loss of sight 
in both eyes, and is not permanently helpless or permanently 
bedridden.  

6.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.  

7.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education and occupational 
experience; the disability picture does not present an 
exceptional and unusual disability picture which renders 
impracticable the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.304, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.114, 
Diagnostic Codes 5201, 7527, 7800, 7913, 9440 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the 
September 1997 statement of the case, the March 2001 letter 
to the veteran advising him of the Veterans Claims Assistance 
Act of 2000, and the March 2002 supplemental statement of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103(a) of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's claimed 
disabilities according to the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim and that there are no 
outstanding pertinent records, which the RO has not obtained 
or attempted to obtain.  The Board further notes that the VA 
examination reports at issue include a history of the 
veteran's claimed disability.  Accordingly, the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated under the 
Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15) (17), 1521(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.342 (2001).  The appellant's 
service from September 1962 to July 1966 was entirely within 
the period designated by Congress as the Vietnam Era, which 
is more than 90 days during a period of war as required in 38 
U.S.C.A §§ 101(29), 1521(j)(1); 38 C.F.R. § 3.2(f) (2001).  

A person will be considered to be permanently and totally 
disabled, if the individual is: 1) Unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the individual; or 2) Suffering from any disability, 
which is sufficient to render it impossible for an average 
person to follow a substantially gainful occupation, if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or 3) Suffering 
from any disease or disorder determined by VA to be of such a 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  38 
U.S.C. § 1502(a) (West 1991); 38 C.F.R. §§ 3.340, 3.342 
(2001).  

In addition, pension entitlement may be based on individual 
unemployability.  When the percentage requirements under 
Section 4.16 are met, and the disabilities are permanent, a 
rating of permanent and total disability will be assigned, if 
the appellant is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2001).  Section 4.16 provides 
for a total disability rating if there is only one ratable as 
60 percent or more and if there are two or more disabilities, 
at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  If the 
requirements of Section 4.16 are not met, and extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(2) must be considered.  
38 C.F.R. § 4.17(b).  

The Court has held that VA has a duty to ensure 1) that an 
appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 2) that the "average person" and 
"unemployability" tests are both applied; and 3) that if the 
benefit may not be awarded under the "average person" or 
"unemployability test," a determination must then be made 
whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 3.321(b), 3.340, 3.342, 4.15, 
4.17; See also Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the appellant's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's claim for non-service-connected pension 
benefits (VA Form 21-526) was received in May 1997.  In 
support of his claim, the veteran reported that he suffered 
from injuries sustained in a car accident, hemorrhoids, and a 
bladder problem.  He indicated that he had completed high 
school and had employment experience as a laborer and 
janitor.  He also reported that his employment would end 
later that month.

The medical evidence shows that the veteran has been 
diagnosed with the following disabilities: diabetes mellitus, 
status post ligament damage in the left shoulder, benign 
prostatic hypertrophy, adjustment disorder, sebaceous cyst, 
and alcohol dependence.  The Board will evaluate each of 
those nonservice-connected disabilities to determine the 
severity of that disability in order to determine whether 
they prevent the veteran from securing or following 
substantially gainful employment.  While percentage ratings 
for each of the veteran's known disabilities are considered, 
the Board emphasizes that rating these nonservice-connected 
disorders is solely for the purpose of evaluating his claim 
for a permanent and total rating for pension purposes.  

A.  Diabetes mellitus.

Under 38 U.S.C.A. § 4.119, Diagnostic Code 7913, a 10 percent 
evaluation is assigned for diabetes mellitus manageable by 
restricted diet only.  A 20 percent evaluation is assigned 
for diabetes mellitus requiring oral hypoglycemic agent and 
restricted diet, or, insulin and restricted diet.  A 40 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

In analyzing the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 10 percent under diagnostic code 7913.  
Significantly, the medical evidence of record demonstrates 
that the veteran's diabetes mellitus is controlled by a 
restricted diet; he is not required to take insulin or any 
oral hypoglycemic agents.  In fact, during the February 2001 
VA examination, it was noted that the veteran was not taking 
any current medications.  In addition, there is no evidence 
of record showing that the diabetes mellitus causes the 
veteran to regulate his activities.  Overall, the Board 
concludes that the medical findings do not warrant assignment 
of an evaluation in excess of 10 percent for diabetes 
mellitus.  As such, the RO's assignment of a 10 percent 
rating for diabetes mellitus is correct.  

B.  Status post ligement damage in the left shoulder.

The veteran's status post ligament damage in the left 
shoulder has been assigned a noncompensable evaluation under 
Diagnostic Code 5201.  That code provides for the assignment 
of a 20 percent evaluation where motion of the minor arm is 
limited to shoulder level or for motion restricted to midway 
between the side and shoulder level; a 30 percent evaluation 
is warranted for motion restricted to 25 degrees from the 
side.  It is important to note that the records indicate that 
the veteran is right handed.  

In this regard, we note that the March 2001 VA examination 
noted complaints of occasional pain in the left shoulder with 
heavy lifting, but no swelling; it was noted that the pain 
was eased by rest, with no need for pain medication.  The 
veteran also indicated that he had not limited his 
activities, and he denied problems with any other joints.  
Full range of motion was noted without any problems in the 
joints whatsoever.  Strength was normal.  For purposes of 
rating disabilities of the shoulder, normal ranges of motion 
are forward elevation (flexion) zero to 180 degrees, 
abduction zero to 180 degrees, and internal and external 
rotation 90 degrees.  38 C.F.R. § 4.70, Plate I (2001).  

As the record indicates that the veteran has no demonstrated 
limitation of motion as a result of his left shoulder 
disorder, and he does not have other problems on motion, a 
higher evaluation would not be warranted on the basis of 
functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2001).  As 
such, the 0 percent assessment for status post ligament in 
the left shoulder is correct.  

C.  Benign Prostatic Hypertrophy.

The veteran's benign prostatic hypertrophy is rated as 
noncompensably disabling under Diagnostic Code 7527.  Under 
that code, prostate gland injuries, infections, hypertrophy, 
or postoperative residuals are rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
on the basis of urine leakage, frequency, or obstructed 
voiding.  

A 20 percent rating is assigned for urine leakage requiring 
the wearing of absorbent materials which must be changed less 
than two times a day. Urine leakage requiring the wearing of 
absorbent materials which must be must be changed 2 to 4 
times per day warrants a 40 percent disability rating.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  See 38 C.F.R. § 4.115a (2001).  

The veteran has not contended that he is required to wear 
absorbent materials, nor is there any objective evidence that 
he does.  Accordingly, there is no basis for awarding a 
compensable evaluation under the criteria for urine leakage.  

Urinary frequency with daytime voiding intervals between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Daytime 
voiding intervals less than one hour or awakening to void 
five or more time per night warrant a 40 percent evaluation.  
Id.  

A noncompensable disability rating is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  A 10 percent 
disability rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. Post void residuals greater than 150 cc.; 2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); 3. Recurrent urinary tract infections secondary 
to obstruction; or 4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent disability 
rating is assigned for urinary retention requiring 
intermittent or continuous catheterization.  Id.  

For urinary tract infections, a 10 percent disability rating 
is warranted for long-term drug therapy, 1-2 hospitalizations 
per year, and/or requiring intermittent intensive management.  
A 30 percent disability rating is warranted for recurrent 
symptomatic urinary tract infections requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
Id.  In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

In this case, the record indicates that the veteran has had a 
history of fullness in the lower abdomen and periodic 
nocturia.  On the current VA examination in March 2001, the 
veteran recalled only one episode of urinary tract infection 
in the remote past; he noted that a urinalysis and evaluation 
for this did not require any specific therapy, and his mild 
symptoms of burning resolved spontaneously and had not 
reoccurred.  The veteran reported voiding with a reasonably 
forceful stream, nocturia only once to twice per night, and 
no significant urgency.  Clinical findings were limited to 
mild prostate enlargement.  Absent functional pathology, a 
compensable rating is not warranted.  

D.  Adjustment disorder-depression.

The veteran's adjustment disorder has been assigned a 
noncompensable evaluation under Diagnostic Code 9440.  Under 
that code, a 10 percent rating is warranted if there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is appropriate if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  

The objective medical evidence indicates that the veteran's 
chronic adjustment disorder is manifested by depression that 
has, in the past, led to decreases in work efficiency.  
Current records indicate that the veteran has shown 
considerable improvement since taking antidepressant 
medications.  Recent outpatient treatment records show that 
he was experiencing less depression.

On the VA examination, the veteran was given a global 
assessment of function score of 65.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2001).  Such a score is indicative of an 
individual with some mild symptoms; or some difficulty in 
social, occupational or school functioning, but who is 
generally functioning pretty well.  DSM IV.

The Board concludes that the veteran's mental disorder is 
best characterized by the rating criteria for a 10 percent 
evaluation, as it has been shown to be manifested by mild 
symptoms, without findings that it results in occasional 
inability to perform occupational tasks.  

E.  Sebaceous cyst.

The record reflects that the RO has assigned a noncompensable 
evaluation for sebaceous cysts under Diagnostic Code 7806, 
which is rated as for eczema.  The Board finds, however, that 
the veteran's cyst is also appropriately rated under 
Diagnostic Code 7800, which pertains to scars of the head, 
face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of a diagnostic code should be upheld as long 
as it is supported by explanation and evidence).  This 
diagnostic code is appropriate to consider in rating the 
veteran's cyst because it is located on the temporal region 
of the scalp.  

Under Diagnostic Code 7800, a disfiguring head, face or neck 
scar which is no more than slight is rated noncompensable, 
such a scar which is moderately disfiguring, is rated at 10 
percent, such a scar which is severe, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles, is rated at 30 percent, and a scar which is a 
completely or exceptionally repugnant deformity of one side 
of the face or a repugnant bilateral disfigurement is rated 
at 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The medical evidence of record does not show any of the 
criteria for a compensable evaluation for the veteran's 
sebaceous cyst.  The February 2001 VA examination report 
noted that the cyst was described as firm, well-circumcised, 
and nontender, measuring 1.5 cm.  These findings are not 
consistent with the symptomatology that must be demonstrated 
in order to warrant a compensable evaluation under the 
pertinent diagnostic codes.  Accordingly, the RO's assignment 
of a noncompensable evaluation for the sebaceous cyst was 
correct.  

F.  Alcohol dependence-in remission.

VA examination and outpatient treatment records for the 
veteran show a long history of alcohol use.  Some of the 
reports on file also show treatment for psychiatric 
disability, although none of the treatment reports suggests 
that such disability caused or chronically worsened the 
veteran's alcohol abuse.  Therefore, the Board concludes that 
the veteran's alcohol and substance abuse is primary in 
nature and is thus a product of willful misconduct.  As such, 
it may not be considered in determining whether the veteran 
is permanently and totally disabled for pension purposes.  38 
C.F.R. § 3.301(b), (c).

II.  Conclusion

The combined rating for the veteran's disabilities is 20 
percent.  38 C.F.R. § 4.25 (2001).  This percentage is well 
below the requirements for a total rating.  38 C.F.R. 
§§ 3.340, 4.16, 4.17.  Since the veteran's disabilities do 
not meet the threshold requirements of 38 C.F.R. § 4.17, as 
applied to pension cases through 38 C.F.R. § 4.16, the Board 
must further determine whether the veteran would be eligible 
for pension benefits on the basis of subjective criteria, see 
Brown v. Derwinski, 2 Vet. App. 444 (1992), including 
consideration of a claimant's age, education and occupational 
history.  Such subjective standard mandate of 38 U.S.C.A. 
§ 1521(a) is created by 38 C.F.R. § 4.17 and § 3.321(b)(2) 
being read together.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992).  

Under the circumstances of this case, the Board finds that a 
permanent and total rating may not be assigned under the 
above cited standard.  As was noted above, the veteran was 
born in October 1942.  The veteran's occupational background 
includes experience as a janitor and general manual laborer.  
Significantly, during the VA examination in March 2001, the 
veteran reported that he had lost his last job in December 
2000 secondary to the expiration of a contract; he noted that 
he had submitted applications and might soon start a new job.  
Furthermore, there is no objective evidence that the 
veteran's physical disabilities compromised his jobs or 
rendered him unable to perform them.  It is also significant 
that no physician, occupational specialist, or other 
qualified personnel has rendered an opinion that the veteran 
is unable to work.  

His most serious disability is evaluated as only mildly 
disabling, and his other disabilities are non-compensable.  

The evidence of record does not show that this veteran's has 
disabilities that render him unemployable.  As such, the 
Board further finds that a permanent and total rating on an 
extraschedular basis is not warranted.  Overall, the Board 
concludes that the veteran is not entitled to a permanent and 
total disability rating for nonservice-connected pension 
purposes.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 4.15, 4.16, 4.17.  Since there is no clinical evidence 
that the veteran's disabilities render him unemployable, the 
evidence is not in equipoise.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits, to include 
on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(2) (2001), is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

